332 S.W.3d 862 (2010)
Arnetta BLAND, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72426.
Missouri Court of Appeals, Western District.
November 16, 2010.
Arnetta Bland, Appellant pro se.
Ninion S. Riley, for Respondent.
Before Division Three: ALOK AHUJA Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.


*863 ORDER

PER CURIAM:
Arnetta Bland appeals the decision of the Labor and Industrial Relations Commission, which found that Bland was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Bland claims that the Commission misapplied the law and that its findings were not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).